department of the treasury internal_revenue_service washington d c xxxxxxxx identification_number contact person xxxxxxxxxxx telephone number xxxxxxxxxxxxxx date date number info release date uil xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxxxx t eo ra t dear sir or madam this responds to your request for general information regarding a church cid s reporting and withholding obligations with respect to raffle prize proceeds under the circumstances described below you indicate that the church which is exempt from federal_income_tax under sec_501 of the internal_revenue_code conducts the raffle as a means of raising funds for its exempt_activities situation an individual purchases a raffle ticket in a church-sponsored drawing after purchasing the ticket but before the raffle drawing the individual gives the ticket to the church or lists the church on the ticket as the beneficiary if the ticket is drawn the church holds the raffle drawing and the church draws the winning ticket situation the facts are the same as situation but the purchaser makes another charity not the charity sponsoring the raffle the beneficiary of his raffle ticket situation an individual purchases a raffle ticket in a church-sponsored drawing the church holds the raffle drawing and the individual holding the winning raffle ticket immediately refuses the prize without any qualification the holder does not take any_action that indicates he has accepted the prize therefore the church retains the prize situation an individual purchases a raffle ticket in a church-sponsored drawing the church holds the raffle drawing and the individual holding the winning raffle ticket takes actions that indicate he has accepted the prize subsequently the individual assigns the prize to the church sec_61 of the internal_revenue_code and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived whether from money property or services unless an exception applies in 348_us_426 the supreme court held that gross_income includes accessions to wealth clearly realized over which the taxpayer has complete dominion xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx sec_74 of the code provides that gross_income includes amounts received as prizes_and_awards unless an exception applies sec_3402 of the code and sec_31_3402_q_-1 of the employment_tax regulations provide the general_rule that every person that makes cid payment of winnings cid subject_to_withholding must deduct and withhold income_tax on the proceeds sec_3402 defines the types of gaming winnings subject_to_withholding to include proceeds of more than dollar_figure from a wager placed in a sweepstakes wagering pool or lottery other than a state-conducted lottery sec_31_3402_q_-1 provides that every person who receives a payment of winnings subject_to_withholding must furnish the payer a statement on form w-2g statement for recipients of certain gambling winnings or form_5754 statement by person s receiving gambling winnings showing the name address and taxpayer_identification_number and similar information on any other person entitled to a share of the winnings sec_31_3402_q_-1 provides that every person making payment of winnings from which income_tax is withheld for which a statement under sec_31_3402_q_-1 is required must file a return with the service on form w-2g statement for recipients of certain gambling winnings sec_6041 provides that all persons making certain types of payments of dollar_figure or more in the course of a trade_or_business must file informational returns sec_1_6041-1 lists certain payments that are specifically included under sec_6041 and includes prizes_and_awards of dollar_figure or more the internal_revenue_code does not define the term cid payment cid however sec_1_6041-1 provides that for purposes of a return of information an amount is deemed to have been paid when it is credited or set apart to a person without any substantial limitation or restriction as to the time or manner of payment or condition upon which payment is to be made and is made available to him so that it may be drawn at any time and its receipt brought within his own control and disposition black cid s law dictionary 5th ed defines payment as cid a delivery of money or its equivalent by one person from whom it is due to another person to whom it is due cid revrul_85_46 1985_1_cb_334 provides that an exempt_organization under sec_501 of the code must withhold on any payment exceeding dollar_figure that is made to an individual as part of a lottery conducted by the organization as a fund-raising activity several court cases and a revenue_ruling address whether the donor or the donee of a raffle ticket must include prize winnings in income these authorities hold that if the donor transfers his interest in the ticket to the donee before the drawing is held the donee is treated as the winner of the raffle or drawing in 42_bta_461 acq 1940_2_cb_7 the board held that the proceeds from a sweepstakes ticket acquired by gift before it became a winning ticket were includible in the gross_income of the donee to the extent in excess of the value_of_the_gift see also xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx revrul_55_638 1955_2_cb_35 chelius v commissioner tcmemo_1958_29 a taxpayer was not taxable on the proceeds of an undivided one-half interest in a winning ticket because she had transferred portions of that interest to her spouse and children before the ticket drawing was held in revrul_57_374 1957_2_cb_69 the service determined that a contestant who refuses to accept an all-expense paid vacation trip he won as a prize in a contest does not need to include the fair_market_value of the trip in his gross_income in situation the church does not have to withhold income_tax and does not need to issue a form w-2g the individual in situation like the assignors in chelius and revrul_55_638 was not paid the raffle prize by the church and need not include the prize in his gross_income in this situation the individual transferred his beneficial_interest in the underlying raffle ticket to the church prior to the raffle drawing in addition although the church holds the winning ticket it need not include the prize in its gross_income because it does not have an accession to wealth see glenshaw glass sec_3402 provides that every person that makes payment of winnings subject_to_withholding must deduct and withhold income_tax on the proceeds and sec_31_3402_q_-1 provides that every person making payment of winnings subject_to_withholding is required to file a return on form w-2g the church does not need to withhold income_tax or issue a form w- 2g to the purchaser of the ticket because it was not paid to him in addition the prize was never cid brought within the individual cid s own control and disposition cid within the meaning of sec_1_6041-1 the church cannot be considered to have made payment to itself because it is merely retaining the prize and consequently the church does not need to issue a form w- 2g to itself in situation the church does not have to withhold income_tax or issue a form w-2g to the individual because he has waived his rights to the raffle prize by donating it to another charity before the drawing the individual need not include the amount of the prize in his gross_income however the funds are being paid to another charity rather than being retained by the sponsoring church because the charity designated to receive the proceeds does have an accession to wealth the church must issue it a form w-2g and withhold the appropriate amount based on the amount of the prize there is no exception to the general_rule under sec_3402 of the code and sec_31_3402_q_-1 of the employment_tax regulations that every person that makes cid payment of winnings cid subject_to_withholding must deduct and withhold income_tax on the proceeds for charitable organizations in situation the church does not have to withhold income_tax and does not need to issue a form w-2g to the individual because the individual refused the prize and thus the church has not made a cid payment cid to the individual for purposes of sec_3402 and sec_1_6041-1 as in situation the church does not need to withhold income_tax or issue a form w-2g to the individual because the prize was not paid to him since it was refused the prize was never cid brought within the individual cid s own control and disposition cid xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx the church does not need to include the prize in its gross_income because it does not have any accession to wealth the church cannot be considered to have made payment t o itself for purposes of sec_31_3402_q_-1 because there has been no delivery as it merely retained the prize consequently the church does not need to issue a form w-2g to itself in situation if the individual takes actions that are inconsistent with an absolute refusal of a prize the individual is deemed to have accepted it and must include its value in gross_income under sec_61 of the code the determination of whether a winner has accepted a prize and assigned it or has refused the prize is based on all the facts and circumstances in 513_f2d_224 7th cir the court held that the principal of a public school must include in gross_income the value of unsolicited sample textbooks which he subsequently donated to the school library and for which he claimed a charitable deduction see also revrul_70_498 1970_2_cb_6 book reviewer who received unsolicited books from various publishers donated books to charity and claimed a charitable deduction under sec_170 of the code found to have received gross_income for example if a raffle winner takes a sec_170 deduction for contributing the prize to the church or conditions the assignment of the prize to the church by for example requiring the church to use the prize for a specific purpose he has accepted the prize and must include its value less his basis in the ticket as gross_income under sec_61 and sec_74 of the code under the circumstances the church has made a payment of winnings subject_to_withholding to the individual and must issue a form w-2g to the ticket holder because the determination of whether a taxpayer has accepted or rejected a prize is based on all of the facts and circumstances each situation must be examined to determine whether the taxpayer has accepted a prize if the prize is accepted the church has made a payment subject_to_withholding and must issue a form w-2g to the ticket holder if possible contest sponsors should obtain a statement from the ticket holder in situations in which the intent of the holder is unclear for example in situation merely listing the church as cid beneficiary cid does not clearly indicate a transfer of the ticket but may indicate only an assignment of the proceeds based on the above discussion we would resolve the fact patterns described above as follows situation the church does not have to withhold income_tax and does not need to issue a form w-2g the individual was not paid the raffle prize by the church and need not include the prize in his gross_income here the individual transferred his beneficial_interest in the underlying raffle ticket to the church prior to the raffle drawing in addition although the church holds the winning ticket it need not include the prize in its gross_income because it does not have an accession to wealth situation the church in this case must issue a form w-2g to the designated charity and must withhold tax based on the amount of the prize the charity will have to file for a refund of the tax withheld in addition the recipient charity must include the amount of the prize in its gross_income xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx situation the church does not have to withhold income_tax and does not need to issue a form w-2g to the individual because the individual refused the prize and thus the church has not made a payment to the individual situation if the individual takes actions that are inconsistent with an absolute refusal of a prize the individual is deemed to have accepted it and must include its value in gross_income the church must withhold and issue a form w-2g to the individual please be advised that this letter is advisory only and has no binding effect on the service the information provided here cannot be relied upon as a ruling on the matters discussed if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter debra j kawecki acting manager exempt_organizations technical group debra j kawecki sincerely
